                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE OF TENNESSEE
                                    AT NASHVILLE

 Leslie Scott, Tal Becker,                         )
 individually and on behalf of others              )
 similarly situated,                               )
                                                   )    Case No: 3:21-00401
        Plaintiffs,                                )
                                                   )    Judge Campbell
 v.                                                )
                                                   )    Magistrate Judge Newbern
 RVshare, LLC,                                     )
                                                   )
        Defendant.                                 )

        CONSENT MOTION TO EXTEND TIME TO RESPOND TO THE COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendant RVshare, LLC

respectfully moves to extend its time to respond to the Complaint from June 14, 2021 to July 12,

2021. This extension is necessary to permit counsel and RVshare to investigate the claims asserted

against it and its defenses.

        RVshare’s counsel has conferred with Plaintiff’s counsel, James C. Bradshaw, III, and

Plaintiffs’ counsel has no objection to granting this extension of time.

        By making this motion, RVshare does not waive any arguments or defenses, including that

Plaintiffs are bound by an arbitration and class-action waiver provision.

                                                       Respectfully submitted,

                                                       /s/ Michael G. Abelow
                                                       Michael G. Abelow (No. 26710)
                                                       Alice E. Haston (No. 38708)
                                                       SHERRARD ROE VOIGT & HARBISON, PLC
                                                       150 Third Ave. S, Suite 1100
                                                       Nashville, TN 37201
                                                       P: 615-742-4200
                                                       F: 615-742-4539
                                                       mabelow@srvhlaw.com




      Case 3:21-cv-00401 Document 13 Filed 06/14/21 Page 1 of 2 PageID #: 76
                                                     ahaston@srvhlaw.com
                                                     Attorneys for RVshare, LLC

                                CERTIFICATE OF SERVICE

       I certify that on June 14, 2021, true and exact copies of the foregoing Consent Motion to

Extend Time to Respond to the Complaint have been served via ECF and email on the following:

Adam D. Breit
Cam F. Justice
JUSTICE LAW
8551 W. Sunrise Blvd, Suite 300
Plantation, FL 33322
abreit@justiceinjurylawyer.com
justicepleasings@justiceinjurylawyer.com


James C. Bradshaw, III
WYATT, TARRANT & COMBS
333 Commerce Street, Suite 1000
Nashville, TN 37201
P: 615-244-0020
F: 615-256-1726
jbradshaw@wyattfirm.com

Counsel for Plaintiffs Leslie Scott and Tal Becker


                                                     /s/ Michael G. Abelow
                                                     Michael G. Abelow




     Case 3:21-cv-00401 Document 13 Filed 06/14/21 Page 2 of 2 PageID #: 77
